DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10691524 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving recording video information of user interactions with web browser, recording execution information associated with the web browser and temporally synchronizing the video information and the execution information.
Instant Application
Patent
1. A computer-implemented method, executed on a computing device, comprising: recording video information on the computing device, the video information including a video recording of one or more user interactions with web browser content rendered within a web browser; recording execution information 
.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the monitored event" in line 6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant has defined a form of a computer readable medium including a propagated signal in the specification. Signal per se is not one of the four categories of patent eligible subject matter.
Applicant is encouraged to replace “a computer readable medium” with – a non-transitory computer readable medium--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieviet et al. (hereinafter Kieviet) (US 20170063653 A1), in view of Khan (US 20160225408 A1).
As to claim 8, Kieviet teaches a computer program product residing on a computer readable medium having plurality of instructions stored thereon which, when executed by a processor [0121], cause the processor to perform operations comprising:
recording video information on the computing device during a monitored event, wherein recording video information on the computing device includes recording a continuous video of user interactions with a web browser, thus defining a video recording [0044: “the agent 130 can record a multi-page session (‘flow’) with respect to page loads and all interaction with an analytics server trigged via tags configured on the website or resource.”] [0084: “the agent receives an indication to record a browsing session at 210…The agent can receive the indication via a user interface of the client device. The agent can receive the indication via one or more buttons, prompts, widgets or other graphical user interface elements provided via the agent or web browser.”] [0085: “The agent can record objects loaded by the web browser during the browsing session.”] [0047: “The data can include information on objects loaded into the web browser such as, e.g., content, third-party content items, advertisements, subject matter, image, documents, scripts, graphic rendering scripts, etc.”]; 

temporally synchronizing the video information and the execution information to form temporally-synchronized diagnostic content [0047: “The agent 130. Upon capturing network activity data or browsing session data, can export the captured data to a file format such as HAR. The data file can include some or all objects loaded by the web browser during the browsing session, including a timestamp associated with the web browser loading the object. In some case, the file format can include a JavaScript Object Notation (‘JSON’). A JSON object can include or be formed from two data structures: a collection of name/value pairs and an ordered list of values.”] [0088] [0050].
Kieviet does not teach wherein recording video information on the computing device includes parsing the video recording into a plurality of video segments and trimming at least one video segment from the plurality of video segments of the video recording based upon, at least in part, a minimum video recording length, thus defining the video information.
Khan teaches a method for editing a video recording, wherein the editing includes parsing the video recording into a plurality of video segments [0063: “the snipback interface 500 may also include a fine selection bar 520 to permit fine selection of the starting point 531 and the endpoint 532 on frame-by-frame basis.”] and trimming 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to incorporate the teaching of trimming length of the video recording on frame-by-frame basis as suggested in Khan into Kieviet to edit the video recording as preferred. One having ordinary skill in the art would have been motivated to make such modification to give user more flexibility to capture and edit desired video.
As to claim 9, Kieviet teaches The computer-implemented method of claim 1 further comprising: providing the temporally-synchronized diagnostic content to a third party for analysis [0086: the agent can transmit the data file at 225] [0089].
As to claim 10, Kieviet teaches wherein recording video information on the computing device during a monitored event includes: recording a timestamped video portion [0047: “The data can include information on objects loaded into the web browser such as, e.g., content, third-party content items, advertisements, subject matter, image, documents, scripts, graphic rendering scripts, etc…The data file can include some or all objects loaded by the web browser during the browsing session, including a timestamp associated with the web browser loading the object.”].
As to claim 11, Kieviet teaches wherein the execution information includes network traffic information [0002] [0027: “The recording contains page load and network traffic (e.g., hits) sent to an analytics server.”].
As to claim 12, Kieviet teaches wherein the execution information includes diagnostic information [0027] [0085].
As to claim 13, Kieviet teaches wherein the monitored event is a computer malfunction event [0049: “In some cases, event tags can include triggers based on predefined variables or on custom variables. Variable can include, e.g, Error {error message erro URL, error line, debugmode}…”].
As to claim 14, Kieviet teaches receiving a capture command in response to a computer malfunction event [0049: “In some cases, event tags can include triggers based on predefined variables or on custom variables. Variable can include, e.g, Error {error message error URL, error line, debugmode}…”]; and temporally synchronizing the video information and the execution information to form the temporally-synchronized diagnostic content in response to receiving the capture command [0047: “The agent 130. Upon capturing network activity data or browsing session data, can export the captured data to a file format such as HAR. The data file can include some or all objects loaded by the web browser during the browsing session, including a timestamp associated with the web browser loading the object. In some case, the file format can include a JavaScript Object Notation (‘JSON’). A JSON object can include or be formed from two data structures: a collection of name/value pairs and an ordered list of values.”] [0088] [0050].
As to claims 15-20, they relate to system claims comprising the same subject matters claimed on claims 8-14. Therefore, they are rejected under the same reasons applied to claims 8-14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XUXING CHEN/Primary Examiner, Art Unit 2187